Ingram, Justice,
dissenting. I respectfully dissent from the holding in Division 2 of the majority opinion. In Committee for New Cobb County Revenue, 228 Ga. 364, supra, this court "excused” the ordinary from not complying with Code Ann. § 58-1003 (requiring the election to be held within thirty days from the filing of the petition) because the election was delayed by a court order. In the present case, the only reason given for not holding this election within the period required by the statute is that thirty days was an insufficient amount of time. It seems to me this argument should be addressed to the legislature, not to the court. The law says the ordinary "shall call a special election to be held within thirty days from the filing of such petition.” The word "shall” is mandatory, not permissive, and in my opinion, this court ought to enforce the law as written by the legislature.
The majority opinion excuses enforcement of the statutory period for calling the election on the grounds that appellants took no action until after the election. One weakness of this position is that the law states unequivocally the election must be held within thirty days. Even the cases of Tate v. Morley, 223 Ga. 36, and Adair v. McElreath, 167 Ga. 294, cited in the majority opinion, recognize the rule that if statutory provisions affect an essential element in the election or the statutory omission renders an election void, the election law provisions are mandatory, rather than directory. In my view, these two cases do not require the result reached by the majority. We do not need any extrinsic assistance to know that this statutory requirement of thirty days is mandatory. It plainly says so. What we really come down to in this case is whether this court "shall” enforce the thirty day statutory period or not. I "shall” continue to read the word "shall” in statutes adopted by the General Assembly to mean just what it says. If the members *582of the General Assembly desire to extend the statutory period of thirty days to whatever period of time is needed by election officials to handle such matters, it is their prerogative to do so. Until they do, I conclude that thirty days means thirty days and no more. In my opinion this court has no authority to relax these statutory requirements by judicial amendment as it has done in this case.
I respectfully dissent.